Opinion by
Hall, J.
The single question presented in this case is, whether the assignment of the time checks to plaintiff transferred to him the right, had by the assignors, to fix a lien upon the defendant company’s road bed, by complying with the provisions of the above named sections of the statutes. *55This question we answer in the negative. The lien in this case is “a personal right, given to the material man or laborer, for his own protection, and the right to create it cannot be assigned or transferred.” Rollins v. Gross, 45 N. Y. 766; Roberts v. Fowler, 3 E. D. Smith 635; Brown v. Smith, 55 Iowa 32 ; Langan & Noble v. Sankey, 55 Iowa 52 ; Merchant v. The Ottumwa Water Power Co., 54 Iowa 455. “Whether the assignee can file a lien in his own name, based upon the account assigned has not been decided” in this state. Gerard B. Allen & Co. v. The Frumet Mining and Smelting Company, 73 Mo. 688.
In this case we follow the authorities above cited, and hold that the assignee cannot file such lien. The judgment of the circuit court is affirmed.
All concur.